UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7181



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MICHAEL JEFFERSON,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CR-95-
491-MJG, CA-00-2291-MJG)


Submitted:   November 28, 2001         Decided:     December 19, 2001


Before MOTZ, WILLIAMS, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Jefferson, Appellant Pro Se. Christine Manuelian, Martin
Joseph Clarke, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore,
Maryland, for Appellee.



Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael Jefferson seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2001).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.     Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court.   See United States v. Jefferson, Nos. CR-95-

491-MJG; CA-00-2291-MJG (D. Md. Apr. 17, 2001).    We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                           DISMISSED




                                  2